COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-13-00750-CV
Trial Court Cause
Number:                    2009-64336
Style:                     In re Maersk Line, Limited


Date motion filed*:        November 12, 2013
                           Joint Motion to Lift Stay of Trial Court Proceedings for Limited Purpose of Allowing
Type of motion:            Real Parties in Interest to File Nonsuit of All Claims in Underlying Cause
Party filing motion:       Relator
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
          The Court lifts the temporary stay entered in this case on September 4, 2013, for the sole purpose of
          authorizing the real parties in interest to file a nonsuit of all claims pending in the underlying cause. All
          other pre-trial proceedings shall remain stayed.




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of

Date: November 14, 2013